Shulman, Presiding Judge.
Defendant was convicted of the offenses of aggravated assault and aggravated sodomy. We affirm.
1. Appellant contests the judgment on the general grounds. In view of the victim’s testimony identifying defendant as the perpetrator of the offenses charged, which testimony was corroborated by physical evidence of her injuries, a rational trier of *533fact could reasonably have found the defendant guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Jackson v. State, 152 Ga. App. 21 (262 SE2d 501).
Decided February 16, 1981.
Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Benjamin H. Oehlert III, Joseph J. Drolet, Jack Mallard, Assistant District Attorneys, for appellee.
2. Nor can we agree with appellant’s contention that the trial court erred in omitting from its charge on aggravated assault a definition of simple assault. See Sutton v. State, 245 Ga. 192 (2) (264 SE2d 184), impliedly overruling Smith v. State, 140 Ga. App. 395, 396 (231 SE2d 143), insofar as that case ruled that “in every case of aggravated assault the essential element of simple assault must be stated in defining aggravated assault.” See also Bundren v. State, 155 Ga. App. 265 (2) (270 SE2d 807). Finding no error for any reason assigned, the judgment of the trial court is affirmed.

Judgment affirmed.


Birdsong and Sognier, JJ, concur.